UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code:(312) 827-0100 Date of fiscal year end: May 31 Date of reporting period: June 1, 2015 to August 31, 2015 Item 1. Schedule of Investments. Attached hereto. Guggenheim Canadian Energy Income ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Shares Value COMMON STOCKS† - 99.2% Canada - 99.2% Suncor Energy, Inc. $ Enbridge, Inc. Inter Pipeline Ltd.1 Cenovus Energy, Inc. Pembina Pipeline Corp.1 TransCanada Corp. Cameco Corp. Canadian Natural Resources Ltd. Husky Energy, Inc.1 Keyera Corp. ARC Resources Ltd.1 Encana Corp. Crescent Point Energy Corp.1 Vermilion Energy, Inc.1 Peyto Exploration & Development Corp.1 AltaGas Ltd.1 PrairieSky Royalty Ltd.1 Veresen, Inc.1 Canadian Oil Sands Ltd. Whitecap Resources, Inc.1 Gibson Energy, Inc.1 Parkland Fuel Corp.1 Enbridge Income Fund Holdings, Inc. Precision Drilling Corp. Mullen Group Ltd.1 Enerplus Corp.1 Baytex Energy Corp.1 Pason Systems, Inc.1 Shares Value COMMON STOCKS† - 99.2% (continued) Canada - 99.2% (continued) Canadian Energy Services & Technology Corp.1 $ Ensign Energy Services, Inc. Pengrowth Energy Corp.1 Enerflex Ltd. Freehold Royalties Ltd.1 Bonavista Energy Corp.1 Surge Energy, Inc.1 Newalta Corp.1 Bonterra Energy Corp.1 Penn West Petroleum Ltd. TORC Oil & Gas Ltd.1 Trinidad Drilling Ltd. Calfrac Well Services Ltd.1 Total Canada Total Common Stocks (Cost $46,736,696) SECURITIES LENDING COLLATERAL†,2 - 37.4% BNY Mellon Separately Managed Cash Collateral Account 0.1277% $ Total Securities Lending Collateral (Cost $11,630,183) Total Investments - 136.6% (Cost $58,366,879) $ Other Assets & Liabilities, net - (36.6)% Total Net Assets - 100.0% $ † Value determined based on Level 1 inputs — See Note 2. 1 All or portion of this security is on loan at August 31, 2015 — See Note 4. 2 Securities lending collateral — See Note 4. Guggenheim China Real Estate ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Shares Value COMMON STOCKS† - 99.7% Financial - 88.3% CK Hutchison Holdings Ltd. $ China Overseas Land & Investment Ltd. Henderson Land Development Company Ltd. Hongkong Land Holdings Ltd. Sino Land Company Ltd. Sun Hung Kai Properties Ltd. China Resources Land Ltd. Link REIT New World Development Company Ltd. Hang Lung Properties Ltd. Wheelock & Company Ltd. Hang Lung Group Ltd. Swire Properties Ltd. China Vanke Company Ltd. — ClassH Evergrande Real Estate Group Ltd.1 Country Garden Holdings Company Ltd. Hysan Development Company Ltd. — ClassA Hopewell Holdings Ltd. Kerry Properties Ltd. Sino-Ocean Land Holdings Ltd. Shimao Property Holdings Ltd. New World China Land Ltd. 1 Longfor Properties Company Ltd. Fortune Real Estate Investment Trust Champion REIT Renhe Commercial Holdings Company Ltd.* Chinese Estates Holdings Ltd. Yuexiu Property Company Ltd. Sunac China Holdings Ltd. Guangzhou R&F Properties Company Ltd. — ClassH Shenzhen Investment Ltd. KWG Property Holding Ltd. SOHO China Ltd. Franshion Properties China Ltd. Great Eagle Holdings Ltd. Shui On Land Ltd. Shares Value COMMON STOCKS† - 99.7% (continued) Financial - 88.3% (continued) Agile Property Holdings Ltd. $ China South City Holdings Ltd. Greentown China Holdings Ltd.1 Yuexiu Real Estate Investment Trust K Wah International Holdings Ltd. Poly Property Group Company Ltd.1 Hopson Development Holdings Ltd.* Tian An China Investment Company Ltd. Yanlord Land Group Ltd. E-House China Holdings Ltd. ADR1 Glorious Property Holdings Ltd.* China Overseas Grand Oceans Group Ltd. Kaisa Group Holdings Ltd.*,††† – Total Financial Diversified - 11.4% Swire Pacific Ltd. — ClassA Wharf Holdings Ltd. Swire Pacific Ltd. — ClassB Goldin Properties Holdings Ltd.* Carnival Group International Holdings Ltd.* Total Diversified Total Common Stocks (Cost $22,914,824) SECURITIES LENDING COLLATERAL†,2 - 3.1% BNY Mellon Separately Managed Cash Collateral Account, 0.1350% Total Securities Lending Collateral (Cost $546,791) Total Investments - 102.8% (Cost $23,461,615) $ Other Assets & Liabilities, net - (2.8)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs, unless otherwise noted – See Note 2. ††† Value determined based on Level 3 inputs – See Note 2. 1 All or portion of this security is on loan at August 31, 2015 – See Note 4. 2 Securities lending collateral – See Note 4. ADR American Depositary Receipt REIT Real Estate Investment Trust Guggenheim China Small Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Shares Value COMMON STOCKS† - 99.8% Industrial - 19.7% China COSCO Holdings Company Ltd. — ClassH*,††,1,2 $ AviChina Industry & Technology Company Ltd. — ClassH Shanghai Electric Group Company Ltd. — ClassH1 Beijing Capital International Airport Company Ltd. — ClassH China Shipping Container Lines Company Ltd. — ClassH*,††,1,2 Tech Pro Technology Development Ltd.*,1 Lee & Man Paper Manufacturing Ltd. Haitian International Holdings Ltd. Sunny Optical Technology Group Company Ltd.1 China International Marine Containers Group Co. Ltd. — ClassH Metallurgical Corporation of China Ltd. — ClassH††,2 China Shipping Development Co. Ltd. — ClassH††,2 China Shanshui Cement Group Ltd.†††,2 China Resources Cement Holdings Ltd. BBMG Corp. — ClassH CT Environmental Group Ltd. Xinjiang Goldwind Science & Technology Company Ltd. — ClassH China High Speed Transmission Equipment Group Co. Ltd. Sinotrans Ltd. — ClassH China Lesso Group Holdings Ltd. China Machinery Engineering Corp. — ClassH SITC International Holdings Company Ltd. Guangshen Railway Company Ltd. — ClassH Zoomlion Heavy Industry Science and Technology Company Ltd. — ClassH1 SIIC Environment Holdings Ltd.*,1 China Zhongwang Holdings Ltd.1 West China Cement Ltd. Wasion Group Holdings Ltd. Boer Power Holdings Ltd. Dongfang Electric Corporation Ltd. — ClassH Harbin Electric Company Ltd. — ClassH Shares Value COMMON STOCKS† - 99.8% (continued) Industrial - 19.7% (continued) China Water Affairs Group Ltd.1 $ AVIC International Holding HK Ltd.* COSCO International Holdings Ltd.††,2 Hi Sun Technology China Ltd.* Tianneng Power International Ltd. Chaowei Power Holdings Ltd.1 China Singyes Solar Technologies Holdings Ltd. China Aerospace International Holdings Ltd. Lonking Holdings Ltd. Dongjiang Environmental Company Ltd. — ClassH EVA Precision Industrial Holdings Ltd. China National Materials Company Ltd. — ClassH Greatview Aseptic Packaging Company Ltd. Tianjin Port Development Holdings Ltd. Kangda International Environmental Company Ltd.*,3 First Tractor Company Ltd. — ClassH Sinotrans Shipping Ltd. CPMC Holdings Ltd. China Huarong Energy Company Ltd.*,1 Sany Heavy Equipment International Holdings Company Ltd.1 Ozner Water International Holding Ltd.*,3 Honghua Group Ltd. SOCAM Development Ltd. Asia Cement China Holdings Corp. Yuanda China Holdings Ltd. Guodian Technology & Environment Group Corporation Ltd. — ClassH1 Yingli Green Energy Holding Company Ltd. ADR* Total Industrial Consumer, Cyclical - 18.7% Shenzhou International Group Holdings Ltd. ANTA Sports Products Ltd. GOME Electrical Appliances Holding Ltd. Air China Ltd. — ClassH Shanghai Pharmaceuticals Holding Company Ltd. — ClassH Guggenheim China Small Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Shares Value COMMON STOCKS† - 99.8% (continued) Consumer, Cyclical - 18.7% (continued) Minth Group Ltd. $ Qunar Cayman Islands Ltd. ADR* China Southern Airlines Company Ltd. — ClassH Skyworth Digital Holdings Ltd. Xinyi Glass Holdings Ltd. Intime Retail Group Company Ltd.1 China Eastern Airlines Corporation Ltd. — ClassH* Imperial Pacific International Holdings Ltd.*,1 China Travel International Investment Hong Kong Ltd. China Dongxiang Group Company Ltd.1 Homeinns Hotel Group ADR*,1 Digital China Holdings Ltd. Cosmo Lady China Holdings Company Ltd.3 China Lodging Group Ltd. ADR*,1 Li Ning Company Ltd.* Golden Eagle Retail Group Ltd.1 China Lilang Ltd. NewOcean Energy Holdings Ltd. Shanghai Jin Jiang International Hotels Group Co. Ltd. — ClassH Qingling Motors Company Ltd. — ClassH REXLot Holdings Ltd.†††,1,2 Jinmao Investments and Jinmao China Investments Holdings Ltd.* China ZhengTong Auto Services Holdings Ltd.1 Xinhua Winshare Publishing and Media Company Ltd. — ClassH Dah Chong Hong Holdings Ltd.1 XTEP International Holdings Ltd. Sinotruk Hong Kong Ltd. Hengdeli Holdings Ltd. Universal Health International Group Holding Ltd. Zhongsheng Group Holdings Ltd. China Harmony New Energy Auto Holding Ltd. Springland International Holdings Ltd. Bosideng International Holdings Ltd. Baoxin Auto Group Ltd. Tack Fiori International Group Ltd.* Ajisen China Holdings Ltd. 361 Degrees International Ltd. Shares Value COMMON STOCKS† - 99.8% (continued) Consumer, Cyclical - 18.7% (continued) Hisense Kelon Electrical Holdings Company Ltd. — ClassH* $ TCL Multimedia Technology Holdings Ltd. China Yongda Automobiles Services Holdings Ltd. Parkson Retail Group Ltd. Xinchen China Power Holdings Ltd.* Weiqiao Textile Co. — ClassH Maoye International Holdings Ltd. Welling Holding Ltd. Ying Li International Real Estate Ltd.* Total Consumer, Cyclical Financial - 16.7% China Everbright Ltd. Far East Horizon Ltd. Chongqing Rural Commercial Bank Company Ltd. — ClassH Renhe Commercial Holdings Company Ltd.*,1 Shanghai Industrial Holdings Ltd. Bank of Chongqing Company Ltd. — ClassH Yuexiu Property Company Ltd. Sunac China Holdings Ltd. Guangzhou R&F Properties Company Ltd. — ClassH Harbin Bank Company Ltd. — ClassH3 Shenzhen Investment Ltd. SOHO China Ltd. KWG Property Holding Ltd. Franshion Properties China Ltd. Shui On Land Ltd.1 Agile Property Holdings Ltd. China South City Holdings Ltd.1 Guotai Junan International Holdings Ltd.1 Greentown China Holdings Ltd.*,1 China Galaxy Securities Company Ltd. — ClassH Poly Property Group Company Ltd.1 Joy City Property Ltd. China Financial International Investments Ltd.*,1 Hopson Development Holdings Ltd.*,1 CIFI Holdings Group Company Ltd. Yanlord Land Group Ltd. Noah Holdings Ltd. ADR*,1 Beijing Capital Land Ltd. — ClassH Guggenheim China Small Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Shares Value COMMON STOCKS† - 99.8% (continued) Financial - 16.7% (continued) E-House China Holdings Ltd. ADR1 $ Colour Life Services Group Company Ltd. Central China Securities Company Ltd. — ClassH Credit China Holdings Ltd. CNinsure, Inc. ADR*,1 Yida China Holdings Ltd. Mingfa Group International Company Ltd. Logan Property Holdings Company Ltd.1 China SCE Property Holdings Ltd. China Aoyuan Property Group Ltd. Glorious Property Holdings Ltd.* China Overseas Grand Oceans Group Ltd.1 Sunshine 100 China Holdings Ltd.*,3 Shanghai Industrial Urban Development Group Ltd.1 Wuzhou International Holdings Ltd.* Yuzhou Properties Company Ltd.1 Wanda Hotel Development Company Ltd.* Fantasia Holdings Group Company Ltd. Hydoo International Holding Ltd.1 Xinyuan Real Estate Co. Ltd. ADR1 Kaisa Group Holdings Ltd.*,†††,2 – Total Financial Consumer, Non-cyclical - 16.7% China Huishan Dairy Holdings Company Ltd.1 CSPC Pharmaceutical Group Ltd. Uni-President China Holdings Ltd.1 Zhejiang Expressway Company Ltd. — ClassH Jiangsu Expressway Company Ltd. — ClassH Shenzhen International Holdings Ltd. TAL Education Group ADR*,1 Shanghai Fosun Pharmaceutical Group Company Ltd. — ClassH China Agri-Industries Holdings Ltd.* Tong Ren Tang Technologies Company Ltd. — ClassH Shares Value COMMON STOCKS† - 99.8% (continued) Consumer, Non-cyclical - 16.7% (continued) CP Pokphand Company Ltd. $ SSY Group Ltd. Fu Shou Yuan International Group Ltd. China Modern Dairy Holdings Ltd.1 Phoenix Healthcare Group Company Ltd. Livzon Pharmaceutical Group, Inc. — ClassH††,2 Vinda International Holdings Ltd. Hua Han Bio-Pharmaceutical Holdings Ltd. China Shengmu Organic Milk Ltd.*,3 Shenzhen Expressway Company Ltd. — ClassH Guangzhou Baiyunshan Pharmaceutical Holdings Company Ltd. — ClassH Yuexiu Transport Infrastructure Ltd.1 Qingdao Port International Company Ltd. — ClassH3 Tibet 5100 Water Resources Holdings Ltd. China Shineway Pharmaceutical Group Ltd. Anhui Expressway Company Ltd. — ClassH China Huiyuan Juice Group Ltd.* China Foods Ltd.* Consun Pharmaceutical Group Ltd.1 United Laboratories International Holdings Ltd.*,1 China Yurun Food Group Ltd.*,1 Dalian Port PDA Company Ltd. — ClassH1 Goodbaby International Holdings Ltd.1 Shanghai Fudan-Zhangjiang Bio-Pharmaceutical Company Ltd. — ClassH Sichuan Expressway Company Ltd. — ClassH Yashili International Holdings Ltd. Wumart Stores, Inc. — ClassH Biostime International Holdings Ltd.1 Lifetech Scientific Corp.* China Animal Healthcare Ltd.*,†††,2 Xiamen International Port Company Ltd. — ClassH1 Dawnrays Pharmaceutical Holdings Ltd. Guggenheim China Small Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Shares Value COMMON STOCKS† - 99.8% (continued) Consumer, Non-cyclical - 16.7% (continued) Shandong Luoxin Pharmaceutical Group Stock Company Ltd. — ClassH $ Poly Culture Group Corporation Ltd. — ClassH Real Nutriceutical Group Ltd. China Distance Education Holdings Ltd. ADR1 Changshouhua Food Company Ltd. Goldpac Group Ltd.1 YuanShengTai Dairy Farm Ltd.* PW Medtech Group Ltd.* Shenguan Holdings Group Ltd. China Pioneer Pharma Holdings Ltd. Microport Scientific Corp. Anxin-China Holdings Ltd.†††,2 Total Consumer, Non-cyclical Basic Materials - 7.3% Zijin Mining Group Company Ltd. — ClassH Aluminum Corporation of China Ltd. — ClassH* Sinopec Shanghai Petrochemical Company Ltd. — ClassH Nine Dragons Paper Holdings Ltd. Kingboard Chemical Holdings Ltd. China Molybdenum Co. Ltd. — ClassH1 Huabao International Holdings Ltd. China BlueChemical Ltd. — ClassH Angang Steel Company Ltd. — ClassH China Hongqiao Group Ltd.1 Zhaojin Mining Industry Company Ltd. — ClassH1 Yingde Gases Group Company Ltd. Kingboard Laminates Holdings Ltd. Fufeng Group Ltd.1 Maanshan Iron & Steel Company Ltd. — ClassH*,1 MMG Ltd.*,1 Sinofert Holdings Ltd. Dongyue Group Ltd. Xingda International Holdings Ltd. Shougang Concord International Enterprises Company Ltd.* North Mining Shares Company Ltd. — ClassC*,1 Shares Value COMMON STOCKS† - 99.8% (continued) Basic Materials - 7.3% (continued) China Precious Metal Resources Holdings Company Ltd.*,1 $ Yip's Chemical Holdings Ltd. Tiangong International Company Ltd.1 China Sanjiang Fine Chemicals Company Ltd.* Total Basic Materials Communications - 6.4% ZTE Corp. — ClassH Autohome, Inc. ADR* SouFun Holdings Ltd. ADR1 China Communications Services Corp. Ltd. — ClassH 21Vianet Group, Inc. ADR* 58.com, Inc. ADR*,1 51job, Inc. ADR* Coolpad Group Ltd. CITIC Telecom International Holdings Ltd. TCL Communication Technology Holdings Ltd.1 BYD Electronic International Company Ltd. China All Access Holdings Ltd. E-Commerce China Dangdang, Inc. — ClassA ADR*,1 China Fiber Optic Network System Group Ltd.††,1,2 Renren, Inc. ADR*,1 Weibo Corp ADR* V1 Group Ltd.* Asia Satellite Telecommunications Holdings Ltd. Comba Telecom Systems Holdings Ltd.1 Phoenix New Media Ltd. ADR* China Public Procurement Ltd.* Synertone Communication Corp. Total Communications Energy - 4.6% Xinyi Solar Holdings Ltd.1 Sinopec Engineering Group Company Ltd. — ClassH Trina Solar Ltd. ADR*,1 Beijing Jingneng Clean Energy Co. Ltd. — ClassH Sinopec Oilfield Service Corp. — ClassH*,1 Sinopec Kantons Holdings Ltd.1 Shougang Fushan Resources Group Ltd.1 United Energy Group Ltd.* JinkoSolar Holding Company Ltd. ADR*,1 CIMC Enric Holdings Ltd. China Tian Lun Gas Holdings Ltd.* Guggenheim China Small Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Shares Value COMMON STOCKS† - 99.8% (continued) Energy - 4.6% (continued) JA Solar Holdings Company Ltd. ADR*,1 $ China Suntien Green Energy Corporation Ltd. — ClassH1 Concord New Energy Group Ltd. Hilong Holding Ltd.1 Anton Oilfield Services Group/Hong Kong1 SPT Energy Group, Inc.1 Total Energy Utilities - 4.5% China Power International Development Ltd. Huadian Power International Corporation Ltd. — ClassH Huaneng Renewables Corporation Ltd. — ClassH Datang International Power Generation Company Ltd. — ClassH Huadian Fuxin Energy Corporation Ltd. — ClassH China Datang Corporation Renewable Power Company Ltd. — ClassH Tianjin Development Holdings Ltd. China Oil & Gas Group Ltd.*,1 China Power New Energy Development Company Ltd. Total Utilities Technology - 4.0% Kingsoft Corporation Ltd.1 TravelSky Technology Ltd. — ClassH Shanda Games Ltd. ADR* NetDragon Websoft, Inc.1 Kingdee International Software Group Company Ltd.1 Chinasoft International Ltd.* Shares Value COMMON STOCKS† - 99.8% (continued) Technology - 4.0% (continued) Ju Teng International Holdings Ltd. $ Shunfeng International Clean Energy Ltd.* Changyou.com Ltd. ADR* NQ Mobile, Inc. ADR*,1 Tian Ge Interactive Holdings Ltd.3 Boyaa Interactive International Ltd. TPV Technology Ltd. China ITS Holdings Company Ltd.* Total Technology Diversified - 1.2% Carnival Group International Holdings Ltd.*,1 CITIC Resources Holdings Ltd.*,1 C C Land Holdings Ltd. Wisdom Holdings Group Beijing Development HK Ltd.* Total Diversified Total Common Stocks (Cost $226,453,748) SECURITIES LENDING COLLATERAL†,4 - 14.2% BNY Mellon Separately Managed Cash Collateral Account 0.1277% $ Total Securities Lending Collateral (Cost $23,050,810) Total Investments - 114.0% (Cost $249,504,558) $ Other Assets & Liabilities, net - (14.0)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs, unless otherwise noted — See Note 2. †† Value determined based on Level 2 inputs — See Note 2. ††† Value determined based on Level 3 inputs — See Note 2. 1 All or portion of this security is on loan at August 31, 2015 —- See Note 4. 2 Security was fair valued by the Valuation Committeeat August 31, 2015. The total market value of fair valued securities amounts to $7,622,938, (cost $10,722,585) or4.7% of total net assets. 3 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $3,239,275 (cost $3,931,270), or 2.0% of total net assets. These securities have been determined to be liquid under guildelines established by the Board of Trustees. 4 Securities lending collateral — See Note 4. ADR American Depositary Receipt Guggenheim Frontier Markets ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Shares Value COMMON STOCKS† - 92.3% Kuwait - 15.7% National Bank of Kuwait SAKP $ Kuwait Finance House KSCP Mobile Telecommunications Company KSC Agility Public Warehousing Company KSC Gulf Bank KSCP* Commercial Bank of Kuwait KPSC Mabanee Company SAK Kuwait Projects Company Holding KSCP Kuwait Food Company Americana SAK VIVA Kuwait Telecom Co.* Burgan Bank SAK Boubyan Bank KSCP Warba Bank KSCP* Jazeera Airways Company KSC Total Kuwait Nigeria - 13.8% Guaranty Trust Bank plc Nigerian Breweries plc Zenith Bank plc Nestle Nigeria plc FBN Holdings plc Dangote Cement plc Lafarge Africa plc Access Bank plc United Bank for Africa plc Guinness Nigeria plc Unilever Nigeria plc Oando plc SEPLAT Petroleum Development Company plc1,2 Diamond Bank plc Total Nigeria Argentina - 11.5% YPF S.A. ADR Grupo Financiero Galicia S.A. ADR Banco Macro S.A. ADR* BBVA Banco Frances S.A. ADR* Telecom Argentina S.A. ADR Pampa Energia SA ADR*,1 Arcos Dorados Holdings, Inc. — ClassA Total Argentina Pakistan - 10.7% Habib Bank Ltd. MCB Bank Ltd. Lucky Cement Ltd. Fauji Fertilizer Company Ltd. Oil & Gas Development Company Ltd. Engro Corporation Ltd. Hub Power Company Ltd. Pakistan Petroleum Ltd. Shares Value COMMON STOCKS† - 92.3% (continued) Pakistan - 10.7% (continued) Pakistan State Oil Company Ltd. $ United Bank Ltd. Kot Addu Power Company Ltd. Pakistan Oilfields Ltd. DG Khan Cement Company Ltd. National Bank of Pakistan Total Pakistan Kenya - 8.7% Safaricom Ltd. East African Breweries Ltd. Equity Group Holdings Ltd. Kenya Commercial Bank Ltd. Total Kenya Oman - 7.7% Bank Muscat SAOG Oman Telecommunications Company SAOG Ooredoo Total Oman Romania - 7.1% Banca Transilvania* Societatea Nationala de Gaze Naturale ROMGAZ S.A. BRD-Groupe Societe Generale S.A.* Electrica S.A. Total Romania United States - 4.0% MercadoLibre, Inc. Kazakhstan – 3.9% KazMunaiGas Exploration Production JSC GDR Halyk Savings Bank of Kazakhstan JSC GDR KCell JSC GDR Total Kazakhstan United Kingdom - 3.5% Nostrum Oil & Gas plc KAZ Minerals plc1 Total United Kingdom Panama - 3.3% Copa Holdings S.A. — ClassA1 Togo - 1.4% Ecobank Transnational, Inc. Luxembourg - 1.0% Kernel Holding S.A. Total Common Stocks (Cost $49,077,125) EXCHANGE-TRADED FUNDS† - 9.1% Market Vectors Vietnam ETF1 Total Exchange-Traded Funds (Cost $4,536,594) Guggenheim Frontier Markets ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Shares Value SECURITIES LENDING COLLATERAL†,3 - 13.3% BNY Mellon Separately Managed Cash Collateral Account 0.1277% $ Total Securities Lending Collateral (Cost $5,967,445) Total Investments - 114.7% (Cost $59,581,164) $ Other Assets & Liabilities, net - (14.7)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 2. 1 All or portion of this security is on loan at August 31, 2015 — See Note 4. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $127,635 (cost $240,428), or 0.3% of total net assets. These securities have been determined to be liquid under guildelines established by the Board of Trustees. 3 Securities lending collateral — See Note 4. ADR American Depositary Receipt GDR Global Depositary Receipt plc Public Limited Company Guggenheim International Multi-Asset Income ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Shares Value COMMON STOCKS† - 85.8% United Kingdom - 12.5% National Grid plc $ BT Group plc Reed Elsevier plc Antofagasta plc Rentokil Initial plc Ladbrokes plc J Sainsbury plc1 SSE plc Vodafone Group plc GKN plc Johnson Matthey plc HSBC Holdings plc BP plc GlaxoSmithKline plc Telecity Group plc Burberry Group plc Royal Dutch Shell plc — ClassB BHP Billiton plc ADR Home Retail Group plc ARM Holdings plc Total United Kingdom Japan - 7.8% Mitsui & Company Ltd. Mitsubishi Corp. Makita Corp. Toyota Motor Corp. Tokio Marine Holdings, Inc. Sekisui House Ltd. FUJIFILM Holdings Corp. Nidec Corp. Asahi Kasei Corp. NSK Ltd. Kubota Corp. Bridgestone Corp. Minebea Company Ltd. Total Japan Germany - 7.0% Hannover Rueck SE Allianz AG Deutsche Post AG adidas AG SAP AG Bayer AG Volkswagen AG Linde AG Henkel AG & Company KGaA Continental AG HeidelbergCement AG Total Germany France - 4.7% AXA S.A. Total S.A. ADR1 Societe Generale S.A. Vallourec S.A. Pernod-Ricard S.A. Total France China - 4.5% Huaneng Power International, Inc. ADR1 Shares Value COMMON STOCKS† - 85.8% (continued) China - 4.5% (continued) E-House China Holdings Ltd. ADR1 $ China Petroleum & Chemical Corp. ADR1 PetroChina Company Ltd. ADR1 Lenovo Group Ltd. Mindray Medical International Ltd. ADR China Telecom Corporation Ltd. ADR China Life Insurance Company Ltd. ADR Total China Australia - 4.0% WorleyParsons Ltd. Fortescue Metals Group Ltd.1 Flughafen Wien AG National Australia Bank Ltd. ADR Coca-Cola Amatil Ltd. Westpac Banking Corp. Australia & New Zealand Banking Group Ltd. Total Australia United States - 3.3% Noble Energy, Inc. Devon Energy Corp. Apache Corp. Chesapeake Energy Corp.1 Total United States Canada - 3.1% Canadian Natural Resources Ltd. Enerplus Corp.1 Encana Corp. Crescent Point Energy Corp1 Total Canada Chile - 3.1% Banco de Chile1 Sociedad Quimica y Minera de Chile S.A. ADR1 Enersis S.A. ADR Total Chile Netherlands - 3.0% European Aeronautic Defence and Space Company N.V. Koninklijke Ahold N.V. Arcadis N.V. TNT Express N.V. ASML Holding N.V. Total Netherlands Bermuda – 2.9% Yue Yuen Industrial Holdings Ltd. Varitronix International Ltd. TAI Cheung Holdings Ltd. Total Bermuda Guggenheim International Multi-Asset Income ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Shares Value COMMON STOCKS† - 85.8% (continued) Singapore - 2.7% United Overseas Bank Ltd. $ Wilmar International Ltd. CapitaLand Ltd. Keppel Corporation Ltd. Total Singapore Mexico - 2.7% Grupo Aeroportuario del Pacifico SAB de CV ADR Coca-Cola Femsa SAB de CV ADR1 America Movil SAB de CV — ClassL ADR Total Mexico Hong Kong - 2.7% Henderson Land Development Company Ltd. MTR Corporation Ltd. Li & Fung Ltd. Cathay Pacific Airways Ltd. Total Hong Kong Spain - 2.6% Banco Santander S.A. Telefonica S.A. Grifols S.A. Repsol S.A. Total Spain Israel - 2.2% Formula Systems 1985 Ltd. NICE-Systems Ltd. Total Israel Brazil - 2.2% Vale S.A. ADR1 Ultrapar Participacoes S.A. ADR Banco Santander Brasil S.A. ADR Tim Participacoes S.A. ADR Total Brazil Russian Federation - 1.8% Mobile TeleSystems PJSC ADR Norway - 1.7% Marine Harvest ASA Statoil ASA Total Norway Jersey - 1.6% WPP plc Glencore plc Randgold Resources Ltd. ADR Total Jersey Finland - 1.3% Sampo Oyj — ClassA India - 1.3% Wipro Ltd. ADR Infosys Ltd. ADR1 ICICI Bank Ltd. ADR Vedanta Resources plc ADR Total India Denmark - 1.2% Novo Nordisk A/S — ClassB Shares Value COMMON STOCKS† - 85.8% (continued) Denmark - 1.2% (continued) Carlsberg A/S — ClassA $ Novozymes A/S — ClassB Total Denmark Sweden - 1.2% TeliaSonera AB Swedbank AB — ClassA Total Sweden Italy - 1.2% Eni SpA Luxottica Group SpA Total Italy South Africa - 0.8% Sasol Ltd. ADR Switzerland - 0.7% SGS S.A. 91 Cayman Islands - 0.7% Himax Technologies, Inc. ADR1 Indonesia - 0.5% Telekomunikasi Indonesia Persero Tbk PT ADR Ireland - 0.4% Kerry Group plc — ClassA Shire plc Total Ireland Taiwan, Province of China - 0.3% Taiwan Semiconductor Manufacturing Company Ltd. ADR Republic of Korea - 0.1% POSCO ADR Total Common Stocks (Cost $23,583,084) PREFERRED STOCKS† - 1.2% Communications - 0.9% Telefonica Brasil S.A. ADR Financial - 0.3% Itau Unibanco Holding S.A. ADR Total Preferred Stocks (Cost $437,102) ROYALTY TRUST† - 1.1% Energy - 1.1% BP Prudhoe Bay Royalty Trust1 San Juan Basin Royalty Trust Total Energy Total Royalty Trust (Cost $440,022) CLOSED-END FUNDS† - 10.2% Pimco Dynamic Income Fund1 Babson Capital Global Short Duration High Yield Fund1 Western Asset Global High Income Fund, Inc.1 DoubleLine Income Solutions Fund Guggenheim International Multi-Asset Income ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Shares Value CLOSED-END FUNDS† - 10.2% (continued) AllianceBernstein Global High Income Fund, Inc. $ First Trust Intermediate Duration Preferred & Income Fund1 Wells Fargo Advantage Global Dividend Opportunity Fund Eaton Vance Tax-Managed Global Diversified Equity Income Fund1 Templeton Global Income Fund1 Western Asset Emerging Markets Income Fund, Inc.1 Western Asset Emerging Markets Debt Fund, Inc.1 Morgan Stanley Emerging Markets Domestic Debt Fund, Inc.1 Templeton Emerging Markets Income Fund1 Shares Value CLOSED-END FUNDS†- 10.2% (continued) MFS Charter Income Trust $ Ares Dynamic Credit Allocation Fund, Inc. Total Closed-End Funds (Cost $2,902,306) SECURITIES LENDING COLLATERAL†,2 - 12.6% BNY Mellon Separately Managed Cash Collateral Account, 0.1348% Total Securities Lending Collateral (Cost $2,864,022) Total Investments – 110.9% (Cost $30,226,536) $ Other Assets & Liabilities, net - (10.9)% Total Net Assets - 100.0% $ † Value determined based on Level 1 inputs —See Note 2. 1 All or portion of this security is on loan at August 31, 2015 - See Note 4. 2 Securities lending collateral - See Note 4. ADR American Depositary Receipt plc Public Limited Company Guggenheim Shipping ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Shares Value COMMON STOCKS† - 78.4% Bermuda - 24.0% COSCO Pacific Ltd.†† $ Nordic American Tankers Ltd.1 Ship Finance International Ltd.1 Stolt-Nielsen Ltd. BW LPG Ltd.2 Tsakos Energy Navigation Ltd. Avance Gas Holding Ltd.2 GasLog Ltd.1 Total Bermuda Denmark - 19.5% AP Moeller - Maersk A/S — ClassB Marshall Islands - 13.6% Teekay Corp.1 DHT Holdings, Inc. Seaspan Corp.1 Costamare, Inc. Navios Maritime Holdings, Inc. Total Marshall Islands Japan - 13.4% Nippon Yusen K.K. Kawasaki Kisen Kaisha Ltd. Total Japan United States - 4.3% Matson, Inc. Shares Value COMMON STOCKS† - 78.4% (continued) Singapore - 3.6% Sembcorp Marine Ltd. $ Total Common Stocks (Cost $56,128,513) MASTER LIMITED PARTNERSHIPS† - 20.4% Marshall Islands - 20.4% Teekay LNG Partners, LP1 Teekay Offshore Partners, LP1 GasLog Partners, LP1 Golar LNG Partners, LP1 Capital Product Partners, LP Navios Maritime Partners, LP KNOT Offshore Partners, LP1 Total Master Limited Partnerships (Cost $16,721,442) SECURITIES LENDING COLLATERAL†,3 - 21.9% BNY Mellon Separately Managed Cash Collateral Account, 0.1277% Total Securities Lending Collateral (Cost $12,846,948) Total Investments - 120.7% (Cost $85,696,903) $ Other Assets & Liabilities, net - (20.7)% Total Net Assets - 100.0% $ † Value determined based on Level 1 inputs, unless otherwise noted —See Note 2. †† Value determined based on Level 2 inputs —See Note 2. 1 All or portion of this security is on loan at August 31, 2015 - See Note 4. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $2,696,325 (cost $3,807,999), or 4.6% of total net assets. These securities have been determined to be liquid under guildelines established by the Board of Trustees. 3 Securities lending collateral - See Note 4. Guggenheim Timber ETF SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Shares Value COMMON STOCKS† - 95.1% United States - 33.2% Packaging Corporation of America $ Plum Creek Timber Company, Inc. REIT WestRock Co. Weyerhaeuser Co. REIT International Paper Co. Rayonier, Inc. REIT Domtar Corp. Greif, Inc. — ClassA Potlatch Corp. REIT Total United States Brazil - 11.0% Fibria Celulose S.A. ADR1 Klabin S.A. Duratex S.A. Total Brazil Japan - 10.1% Oji Holdings Corp. Sumitomo Forestry Co. Ltd. Nippon Paper Industries Company Ltd.1 Total Japan Finland - 8.9% UPM-Kymmene Oyj Stora Enso Oyj — ClassR Total Finland Sweden - 8.3% Svenska Cellulosa AB SCA — ClassB Holmen AB — ClassB Total Sweden South Africa - 7.4% Mondi Ltd. Shares Value COMMON STOCKS† - 95.1% (continued) South Africa - 7.4% (continued) Sappi Ltd.* $ Total South Africa Canada - 6.7% West Fraser Timber Company Ltd. Canfor Corp.* Western Forest Products, Inc.1 Total Canada Ireland - 4.8% Smurfit Kappa Group plc Portugal - 3.6% Portucel S.A. Spain - 1.1% Ence Energia y Celulosa S.A.1 Total Common Stocks (Cost $173,306,374) PREFERRED STOCKS† - 4.6% Suzano Papel E Celulose SA Total Preferred Stocks (Cost $6,474,139) SECURITIES LENDING COLLATERAL†,2 - 2.3% BNY Mellon Separately Managed Cash Collateral Account, 0.1278% Total Securities Lending Collateral (Cost $4,369,289) Total Investments - 102.0% (Cost $184,149,802) $ Other Assets & Liabilities, net - (2.0)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs – See Note 2. 1 All or portion of this security is on loan at August 31, 2015 – See Note 4. 2 Securities lending collateral – See Note 4. ADR American Depositary Receipt plc Public Limited Company NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Claymore Exchange –Traded Fund Trust 2’s (the “Trust”) policy regarding valuation of investments and other significant accounting policies, please refer to the Trust’s most recent semiannual or annual shareholder report. 1. Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("GAAP")and are consistently followed by the Trust. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Board of Trustees of the Funds (the “Board”) has adopted policies and procedures for the valuation of the Funds’ investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Funds’ securities or other assets. Valuations of the Funds’ securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Funds’ officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. If the pricing service cannot or does not provide a valuation for a particular security or such valuation is deemed unreliable, such security is fair valued by the Valuation Committee. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of U.S. business on the NYSE, usually 4:00 p.m. Eastern time on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange Traded Funds (“ETFs”) and closed-end investment companies are valued at the last quoted sales price. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term securities with remaining maturities of 60 days or less are valued at market price, or if a market price is not available, at amortized cost, provided such amount approximates market value. Money market funds are valued at net asset value. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Eastern time. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Investment Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Investment Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). 2. Fair Value Measurement In accordance with GAAP, fair value is defined as the price that the Funds would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3— significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Funds’ investments at August 31, 2015: Level 1 Level 2 Level 3 Investments Investments Investments In Securities In Securities In Securities
